PER CURIAM.
We initially accepted jurisdiction to review Robin Roshkind, P.A. v. Machiela, 45 So.3d 480 (Fla. 4th DCA 2010), a decision of the Fourth District Court of Appeal certifying a question to be of great public importance pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have determined to deny review and discharge jurisdiction.
It is so ordered.
LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur. CANADY, C.J., and PARIENTE, J., dissent.